Citation Nr: 0938537	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-29 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for depression, to 
include as due to hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from December 1972 to 
August 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2006, a 
statement of the case was issued in August 2006, and a 
substantive appeal was received in September 2006.   

The Board notes that the February 2006 rating decision also 
included a denial of the Veteran's claim for service 
connection for diabetes.  The Veteran's April 2006 notice of 
disagreement did not mention this issue.  Consequently, it is 
within the Board's jurisdiction.  


FINDINGS OF FACT

1.  Hepatitis C was not manifested during the Veteran's 
active duty service and is otherwise not shown to be related 
to the Veteran's active duty service.

2.  Depression was not manifested during the Veteran's active 
duty service, nor is it otherwise related to service, or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  Depression was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service, nor is it 
secondary to a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated November 2004, December 2004, March 2005 and 
April 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the RO sent the Veteran a May 2006 
correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in July 2006, obtained medical opinions 
as to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the appellant has not contended 
otherwise.  

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Hepatitis C
The Veteran contends in his October 2004 claim that he 
entered service in December 1972 and that he was healthy.  He 
also stated that he did not do drugs or get tattoos (although 
the Board notes that he had multiple tattoos upon entering 
service).  He contends that while he was in service, he 
received inoculations by jet injectors.  He recalls blood 
running down both arms and onto other recruits; and he 
contends that the guns were simply wiped off as the next 
recruit stepped up to be inoculated.  He alleges that it was 
not until December 1987 (14 years after service) that he 
consented to blood tests for HIV and hepatitis C.  He 
discovered at that time that he was positive for both.  The 
Veteran failed to complete a questionnaire regarding exposure 
to possible hepatitis C risk factors; but he contends that 
hepatitis C is due to the jet injectors.  

The Veteran underwent a VA examination in July 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The examiner noted that the service treatment 
records showed that the Veteran had tattoos on his left hand 
and chest prior to service.  The Veteran reported that he was 
diagnosed with hepatitis C and HIV in 1987.  He stated that 
the only time he used intravenous drugs was in 1989 while in 
prison.  He also reported that was sexually active and that 
he has never worn a condom.  He reported that his hepatitis C 
is not severe; and that he has no jaundice, gastrointestinal 
symptoms, has not required a biopsy or any hospitalizations.  
The examiner opined that the Veteran's hepatitis C was not 
caused by jet injectors used in service.  The examiner's 
rationale was that there is no recognized medical literature 
that has established a correlation between hepatitis C and 
jet injectors.  The examiner also noted that an August 2002 
UTMB Managed Care report noted that chronic hepatitis C was 
first observed in January 2002 (not 1987).  

There is nothing noted in the service treatment records that 
suggests hepatitis C.  In fact, the Veteran does not claim as 
such.  Instead, he appears to report that hepatitis C was 
diagnosed in 1987 (14 years after service).  The post service 
medical evidence suggests that hepatitis was first observed 
in January 2002 (29 years after service).  In either case, 
the lack of any post-service medical records for years after 
service is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Veteran contends that the hepatitis C was caused by 
inoculation by jet injectors during service.  However, the 
record includes a medial opinion to the effect that such a 
theory is not recognized by the medical community.  There is 
no medical opinion to the contrary, and the Board does not 
find the Veteran's argument persuasive in this regard.  In 
this regard, it appears that risk factors such as intravenous 
drug use, unprotected sexual relations, and tattoos are 
demonstrated by the record outside of his active duty time 
period.  

In sum, the Board finds that a preponderance of the evidence 
weighs against the claim.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for service connection 
for hepatitis C must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Depression

The Board notes that the service medical records contain no 
findings attributed to depression.  The Veteran did have a 
few disciplinary problems.  Upon a July 1973 examination, 
there was no evidence of psychosis or disabling neurosis.  It 
was felt that he had a possible behavioral, character 
disorder.  He was ultimately diagnosed with an anti-social 
personality.  His separation examination was normal.  

The Veteran underwent a VA examination in July 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  He noted that the Veteran is 51 years old, 
divorced, and currently serving a lengthy prison sentence.  
The Veteran stated: "I have been having lots of problems, 
even since before the service.  I was forced to go in to the 
service because I got in some trouble.  I did not have a 
mother or father's touch in my life growing up."  The 
Veteran described himself as being depressed.  He stays by 
himself in his cell and reads.  The examiner stated that 
"The Veteran's major problems seem to relate to his 
incarceration...He worries about where he will go when he 
finally does leave prison and how he will support himself.  
He also feels sad that he has no family left in the outside 
world or no one in the outside world to support him."  The 
Veteran stated that he has received some treatment for his 
emotional disabilities while he has been in prison.  

The Veteran reported that he had a number of problems while 
in the service that were related to drinking, marijuana 
abuse, and "petty problems."  He admitted that disciplinary 
action was taken against him seven or eight times, and that 
he was absent without leave.  He was granted an honorable 
discharge.  

Upon examination, the Veteran appeared to have some rather 
atypical symptoms of depression.  He reported difficulty 
sleeping at night after being sleep deprived during the day.  
He also reported reduced interests in usual activities.  He 
has passive suicidal thoughts once or twice per year.  He 
firmly denied any plan or intent to harm himself.  He 
reported feeling a sense of shame related to his HIV 
infection and hepatitis C infection.  

The examiner diagnosed the Veteran with a depressive 
disorder.  He stated that the Veteran's depression "does not 
appear to primarily flow from his hepatitis C.   The 
Veteran's depression appears primarily related to the many 
past and present losses suffered in his life related to the 
substance abuse, criminal behavior, and resultant 
incarceration.  The Veteran's depressive disorder, not 
otherwise specified is not service-connected in my opinion." 
It should be noted here that even if the depression was due 
to hepatitis C, secondary service connection would not be 
warranted since service connection has not been established 
for hepatitis C.

The Board notes that with no findings of depression in 
service or for decades after service, and with no competent 
medial opinion linking depression to service, the 
preponderance of the evidence weighs against the Veteran's 
claim for depression on a direct basis.  Moreover, as noted 
above, the claim cannot be granted as secondary to hepatitis 
C because the Veteran is not service connected for hepatitis 
C.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for depression must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


